AUU~N    si.TEXAS
PRICE   DiSRXRL




                                         December     13, 1951


        Hon. John H. Winters,  Executive Director
        State Department  of Public Welfare
        Austin, Texas
                                          Opinion No. V-1373

                                                    Re:     Legality of entering into
                                                            agreements    with Water
                                                           -Control and Improveme&
                                                            Districts,  Port and Navi-
                                                            gation Districts,  River Au-
                                                            thorities, and City-County
                                                            Tuberculosis    ControlBoards
                                                            for Social Security coverage
         Dear     Sir:                                      under Article 6958, V.C.S.

                       In your letter requesting the opinion of this office on
        the above captioned matter you state that approximately           twelve or
        fifteen Water Control and Improvement          Districts  have requested
        coverage    for their employees     under the provisions    of House Bill
        603, Acts 52nd Leg., R.S. 1951, ch. 500, p. 1480.          You also state
        that you have received applications        for coverage  from Port and
        Navigation    Districts,    River Authorities,  and City-County    Tuber-
        culosis Control Bohrds, and request our opinion as to whether
        “water control districts       such as described herein and similar or-
        ganizations    [are]   eligible to participate in Social Security bene-
        fits under the terms of House Bill 603. ”

                     House Bill 603, codified as Article     69513, V.C.S.,    pro-
        vides that the State Department of Public Welfare        ‘is authorized
        to enter into agreements    with the governing bodies of counties and
        with the governing bodies of municipalities     of the State which are
        eligible for Social Security coverage under Federal         law when the
        governing body of any of said counties or municipalities          desires
        to obtain coverage  under the old-age and survivor’s         insurance
        program for their employees,      . . .” Art. 6958, Sec. 4.

                            Section   l(f) of House Bill   603 defines   municipalities
         as follows:

                            “The term ‘municipality’       means   incorporated
                  cities,    towns, and villages.”
Hon. John H. Winters,     Page 2 (V-1373)




             Substituting this definition, the State Department of
Public Welfare is authorized to enter into agreements      only with
the governing bodies of counties and the governing bodies of in-
corporated  cities, towns, and villages.

              Of course,   as pointed out by you, under the Federal
Act the Administrator     is authorized,    with certain limitations,    to
enter into agreements     with a state for the purpose of extending
the Federal old-age and survivors        insura,nce system to services
performed    by individuals as employees       of any political subdivi-
sion of the state.   42 U.,S.C.A. Sec. 418 (a)(l).     As originally in-
troduced, House Bill 603 provided that the State Department of
Public Welfare was authorized to enter i,nto agreements            with the
Federal Social Security Administrator         for the purpose of extend-
ing Federal old-age and survivors        insurance coverage to all those
authorized   to obtain coverage under the Federal Act, that is, to
employees    of this State, employees     of any of its political subdivi-
sions, and employees     of any agencies jointly created by Texas
and another state or states.     The Senate amendments         to House
Bill 603, which were concurred in by the House May 22, 1951,
made numerous changes in the Bill, one of the principal changes
being the withdrawal of the authorization        to the State Department
of Public Welfare to enter into coverage        agreements     extending
old-age   and survivors   insurance coverage       to employees    of any of
the State’s political subdivisions,    and the substitution there=        of
counties and municipalities.      Likewise,    the provision which al-
lowed coverage for employees        of any agencies jointly created by
Texas and another state or states was omitted.

              Apart from the statutory   definition of municipalities,
which we have previously quoted, that term by its accepted and
generally   recognized   definition would not include all the political
subdivisions   of a state.   We quote the following excerpts from 62
C.J.S..  Municipal Corporations:
              8.
                . . . a municipal corporation   is a legal insti-
       tution formed by charter from sovereign       power, erect-
       ing a populous community of prescribed       area into a
       body politic and corporate with corporate name and
       continuous succession     and for the purpose, and with
       the authority, of subordinate self-government       and im-
       provement and local administration      of affairs of state.
       . . .

              “The foregoing definition impliedly excludes
       parishes,  counties, townships, and districts,   which
       are almost municipalities    and yet are deficient in
       some of the essential attributes   of a municipal cor-
       poration, while it expresses   the complex nature of
Hon.   John H. Winters.      Page, 3 (V-1373)        ..I?   : ‘.   i




       then corporation; whcrcby it acts as-~aimunicipiam       and
       also as a local agency lor administering    rnd :enfercing                   ,:
       the laws of the state.”  Sec:l,.pp.:61,  62.. .p.. : .. . . ..I            ~,

               “A municipal: corporation         is eom&kl~       called a. j
       ‘municipality,’   a word formerly          employed to designate
       only the body of officers       of-the corporation,       but now
       by judicial recognition       and commonuse         enlarged to a
       synonym of the corporation           in its entirtty.   :. . .        .~,
                                  .,       . .. .                      ,..     ,.
               ‘The term ‘municipality’:is          all-embracing,       ana ,.
       includes cities of all classes,         as weU as towns and               s
       villages;   a municipality     has been saidLto be commonjy                 .,
       called a city or a town.” Sec. l(d), p. 64.                         -

               “Various   political or public,districts     or sections
        of territory  delimited and organized for the perform-
        ance.of particular    governmental   functions,     and various
        boards or official persons established       for public pur-
        poses are not ‘municipal     corporations’     or ‘municipal-
        ities’ in the strict sense of these terms;       . . .” Sec. 5b
        (l), P. 75.

             In Willacy County Water Control and Improvement
Dist. No. 1 v. Abendroth,  142 Tex. 320, 177 -.2d  936, 937.(1944),
the court said:
                u
                  . . . Irrigation    districts,  navigation districts,
        levee and improvement         districts,   and like political
        subdivisions     created under Section 59a of Article XVI
        of the Constitution,     and statutes enacted thereunder
        carrying out the purposes of such constitutional            pro-
        vision, are not classed with municipal           corporations,
        but are held to be political subdivisions         of the State,
        performing     governmental      functions..and    standing up-
        onthe same footing as counties and other :political
        subdivisions     established    by.iaw.- Harris County.Flood
        ,Control District     v. Mann, 135 Tex. 239, 140 S.W.2d.
         1098; Wharton County Drainage District No.l              et al.
        v. Higbee et al., Tex. Civ. App.. 149 S.W. 381, writ
        refused; Bexar,-Medina-Atascosa            Counties Water Imp-
        provement      District.No.    1 v. State, Tex. Civ. ~App., 21
S.W.2d 747, writ refused; Engleman           Land Co. et ,al.
        v. Donna Irrigation       District.No.   1 et al.. T~ex. Civ.
        App., 209 SIW. 428, writ refused; Arneson v.~S.hary .’
         et al., Tex. Civ.‘App.,     32 S.W.2d 907, appeal dismissed,
        Arne8on.v.     United Irr. Go.,.284      U.S. 5.92, 52 .S.Ct. 202,
         76 L. Ed. 510; Harris County Drainage District No. 12
         v. City of Houston, Tex. Corn. App.. 35 S.W.Zd 118, 120;
         44 Tex. Jur., p. 262. 8 176.”
Hon. rohn W. Winters,      Page 4 ‘(V-1373).




             We, therefore.   think it clear  that Water Control and
Improvement    Districts,  Port ,and Navigation   Districts,   River Au-
thorities, and other similar political subdivisions      ~of the State
cannot be included in the word ‘municipalities”       as used in House
Bill 603 and are not covered by its provisions.

               We pass ~to a consideration    of the applications  which
you haves received from City-County        Tuberculosis    Control Boards.
Article   4437a, Section 6A, V.C.S.,    provides for the creation of
City-County     Tuberculosis  Control Boards in the event that the
governing bodies of the county and of the city or cities within the
county adopt the provisions     of Section 6A for the purpose of con-
ducting a joint program of tuberculosis       control within the city or
cities and the county.

              Both an annual county and an annual city tax are au-
thorized to be levied to carry out the purposes of Section 6A pro-
vided that the tax be submitted to and approved by a majority vote
of the qualified taxpaying voters of the city or cities and the coun-
ty.

            In the event the city or cities and the county engage in
such program and vote such special taxes, such city or cities and
the county have the power to create a City-County    Tuberculosis
Control Board composed of five members        who are appointed as
provided in Section PA.

              Section   6A(e)   reads   as :follows:

              ,-The Board shall have~power to carr,y out the
       terms of this section in orde,r to alleviate,   suppress
       and prevent the spread of tuberculosis     within the coun-
       ty, as a public health function, subject to the provisions
       hereof.    The funds derived from the special taxes here-
       in authorized   shall be combined together by joint action
       of the county and city or cities and be expended by or
       under the direction of such Board subject to the limita-
       tions herein; provided that such funds shall be expend-
       ed to provide necessary     economic aid to indigent per-
       sons suffering from tuberculosis     and dependent mem-
       bers of their immediate family, upon certification       in
       each case to the Board by the city or county health of-
       ficer, to the effect that the persons receiving    such aid
       are indigents,   and that they are bona fide residents     of
       the county and have been for more than six months;
       and such funds may also be expended to provide for ad-
       ministration   expenses hereunder,    including case inves-
       tigation and necessary    equipment and services,    but for
       no other purposes.”
                                                                                ..




,   .   .   s




                Hon. John H. Winters,     Page    5 (V-1373)




                               It is well settled that the protection of the public health
                is one of the first duties of government.          39 C.J.S. 811, Health, II 2.
                The employees       of City-County    Tuberculosis     Control Boards are
                engaged in performing        services   in connection with a governmental
                function.   If either the city or the county were discharging          this
                same function alone, their employees           engaged in rendering serv-
                ices in connection with its discharge         would clearly come within
                the provisions     of House Bill 603.      We think that employees     engaged
                in rendering services       in connection with the joint action of the city
                and county for effectuating       the same purpose through these Boards
                are likewise eligible for coverage          under House Bill 603. However,
                in this connection we call to your attention the numerous provi-
                sions of House Bill 603 which require the respective            governing
                bodies of the various counties or municipalities           which enter into
                agreements      with the Department       of Public Welfare to give assur-
                ances of financial responsibility        for the participating  counties’ or
                 cities’ share in the program.        Of necessity,    such guarantees    could
                be made only by the County Commissioners’               Court and the govern-
                ing body of the city or cities creating the particular         City-County
                Tuberculosis      Control Board.      We suggest that applichtions for cov-
                 erage should therefore be made by such authorities rather than by
                 the individual City-County      Tuberculosis      Control Boards.

                                                 SUMMARY

                              House Bill 603 of the 52nd Legislature,       as amend-
                       ed in the Senate and now codified as Article 6958, V.C.
                       S., does not authorize the State Department of Public
                       Welfare to enter into agreements        for Social Security
                       coverage of the employees        of Water Control and Im-
                       provement Districts,     Port and Navigation Districts,
                       and River Authorities,     since such political subdivisions
                       do not come within the term .“municipslity”        as used in
                       the Act.   The Department      is authorized to enter into
                       coverage agreements      with the governing bodies of the
                       respective   counties and cities which have established
                       City-County    Tuberculosis     Control Boards pursuant to
                       the provisions   of Article 44378, Section 6A, for cover-
                       age of the Boards’ employees.

                                                        Yours   very   truly,
                APPROVED:
                                                        PRICE DANIEL
                W. V. Geppert                          Attorney General
                Taxation Division
                                                                 ./
                Charles  D. Mathews                     B y4?ih&h&                    ,h 4.4
                First Assistant                            Mrs. MariettaMcGr
                                                                          9           gor Creel
                                                                                     Assistant
                MMC/mwb